Exhibit 10.2.9


corridor-logoa04.jpg [corridor-logoa04.jpg]
December 31, 2019


CorEnergy Infrastructure Trust, Inc.
1100 Walnut Street, Suite 3350
Kansas City, Missouri 64106
Re: Management Fee for the Quarter Ended December 31, 2019
Ladies and Gentlemen:


Reference is made to that certain Management Agreement, dated as of May 8, 2015
and effective as of May 1, 2015, by and between CorEnergy Infrastructure Trust,
Inc., a Maryland corporation (the “Company”), and Corridor InfraTrust
Management, LLC, a Delaware limited liability company (the “Manager”) (as such
agreement has been, as may be further, amended, restated, supplemented or
otherwise modified from time to time, the “Management Agreement”). Capitalized
terms used and not defined herein are used as defined in the Management
Agreement.
 
The Company and the Manager have entered into this Letter Agreement, effective
as of December 31, 2019, to clarify the application of the Management Fee
provisions set forth in Section 8(a) of the Management Agreement to the
Company’s net proceeds from the August 12, 2019 private placement offering of
5.875% Convertible Senior Notes due 2025. This letter documents that the Manager
has proposed, and the Company has agreed, that solely for the purpose of
calculating the quarterly Management Fee due as of December 31, 2019, the
definition of “Managed Assets” set forth in Section 8(a) of the Management
Agreement shall be applied in a manner that reduces Managed Assets by the net
proceeds from the August 12, 2019 private placement offering of 5.875%
Convertible Senior Notes due 2025 (excluding the cash portion of such proceeds
utilized in connection with the exchange of the Company’s 7.00% Convertible
Senior Notes due 2020). This letter in no way supersedes our May 9, 2016 letter
agreement (effective March 31, 2016) concerning the Management Fee calculation.
 
The purpose of this waiver is to apply Section 8(a) of the Management Agreement
to only the reinvested portion of the net proceeds, received during the prior
quarter, from the 5.875% Convertible Note offering. Except as specifically set
forth herein, all other provisions of the Management Agreement shall remain in
full force and effect and shall not be affected by this Letter Agreement. Please
acknowledge your agreement to the foregoing by signing this Letter Agreement as
indicated below.
Very truly yours,
 
CORRIDOR INFRATRUST MANAGEMENT, LLC
By: /s/ Richard C. Green, Jr.                                 
Name: Richard C. Green, Jr., Managing Director

Agreed and accepted:
 
CORENERGY INFRASTRUCTURE TRUST, INC.
By: /s/ David J. Schulte                                          
Name: David J. Schulte, President







1100 Walnut Street, Suite 3350, Kansas City, MO 64106 | Main: 816.875.3705 |
Fax: 816.875.5875 | corenergy.reit

